Citation Nr: 0125469	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  99-23 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than February 3, 
1994, for a 40 percent rating for residuals of a left knee 
injury-including special monthly compensation for loss of 
use of the left foot due to a peroneal nerve injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
October 1950 to December 1952.

In September 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, granted the 
veteran's claim for service connection for left peroneal 
nerve injury and assigned a 40 percent rating effective from 
June 10, 1999.  He appealed to the Board of Veterans' Appeals 
(Board) for an earlier effective date (EED) for the 40 
percent rating.  The Board remanded his claim to the RO in 
October 2000 for further development and consideration.  
And in March 2001, after completing the development 
requested, the RO assigned an EED of February 3, 1994.  The 
veteran since has continued with his appeal, requesting an 
EED retroactive to 1973.


FINDINGS OF FACT

1.  The veteran alleged at various times during 1973 that he 
had a peroneal nerve injury of his left foot-involving 
decreased reflexes, which was caused by overcompensating for 
the functional impairment in his already service-connected 
left knee.

2.  There was no actual medical evidence of record in 1973, 
however, confirming the veteran had any functional impairment 
in his left foot-including a left foot drop, which was 
proximately due to or the result of the already service-
connected impairment in his left knee; the results of a VA 
medical examination that he underwent during that year, as 
well as the results of an electromyograph nerve conduction 
velocity test, did not substantiate that allegation.


3.  In February 1974, the Board denied the veteran's claim 
for an increased rating for his service-connected left knee 
disability-which included considering the severity of all of 
the residuals associated with the injury that he had 
sustained to his left knee while in the military.

4.  The veteran had no additional dealings with VA after that 
decision of the Board, until November 12, 1993, when he again 
alleged that he had a peroneal nerve injury of his left 
foot-manifested by a loss of reflexes in this extremity that 
was a residual of the already service-connected impairment in 
his left knee.

5.  A VA physician who subsequently examined the veteran on 
December 9, 1993, confirmed that he had a left foot drop 
causing loss of use of this extremity.


CONCLUSION OF LAW

The criteria have been met for an earlier effective date of 
November 12, 1993, for the award of disability compensation 
at the 40 percent level for the left peroneal nerve injury.  
38 U.S.C.A. §§ 1114, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 3.105, 3.155, 3.157, 3.158, 3.350, 3.400, 
4.63, 4.71a, 4.124a, Diagnostic Codes 5167, 8521 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of disability compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran alleges that he filed an "informal" (i.e., 
inferred) claim for service connection for his left peroneal 
nerve injury as early as January 11, 1973 because he was 
examined by two VA orthopedic physicians on that date and 
mentioned to them that he had begun experiencing some loss of 
reflexes in his left foot (left foot drop) as a result of 
overcompensating for the functional impairment in his already 
service-connected left knee.  He also points out 
that he mentioned this again during a VA compensation 
examination and electromyograph (EMG) test in May 1973 and 
even when subsequently submitting his notice of disagreement 
(NOD) and substantive appeal (on VA Form 1-9) to the RO in 
August and October 1973, when appealing to the Board for a 
higher rating for the impairment in his service-connected 
left knee.  So he believes the RO was well aware of his 
problem and, consequently, that placed the onus on the RO 
to adjudicate the additional issue of his entitlement to 
service connection for this residual disability in his left 
foot, as secondary to the impairment in his left knee.  
See 38 C.F.R. § 3.310(a) (permitting a grant of service 
connection in these types of situations if there is 
additional disability that is proximately due to or the 
result of the service-connected condition).  He also says 
that, despite his best efforts to repeatedly bring this 
additional impairment in his left foot to the RO's attention, 
which included driving about 150 miles each way from his home 
in New Iberia, Louisiana, to the VA hospital and RO in New 
Orleans-often times to no avail, the RO simply ignored his 
complaints concerning this, which in turn caused him to 
become very frustrated and disgusted with the VA system and 
just give up hope on receiving satisfactory treatment and 
compensation.  He says that he continued to feel this way 
until he decided to give it another try many years later, in 
1993.  Thus, he does not believe that he should be penalized 
for the mistakes in the VA bureaucracy that were not of his 
own doing.

While there are, in fact, records on file confirming the 
veteran complained of experiencing a decline in the reflexes 
in his left foot on more than one occasion during 1973, 
including when examined by VA in May 1973 and when submitting 
statements to the RO in August and October 1973, there was no 
actual medical evidence of record substantiating his 
allegations after he was tested concerning this.  Of note, 
when examined by the VA physician in May 1973, the veteran 
said that he had experienced some loss of reflexes in his 
left foot.  He expressly denied experiencing any numbness in 
his left leg, ankle or foot, however, and although he 
complained of experiencing stiffness in his left heel, he 
also said that was only "from time to time," and that he 
had not actually received any treatment for that difficulty.  
Furthermore, during the objective clinical portion of that 
examination, he had "normal" range of motion in his left 
ankle and foot, despite his complaints, and the resulting 
clinical diagnosis did not contain any mention whatsoever of 
actual functional impairment in his left foot as a residual 
of the service-connected impairment in his left knee.  He 
claims that was only because the examination was very cursory 
since the VA physician rushed him in and out of the room and, 
consequently, did not take the time necessary to conduct a 
thorough evaluation and explore whether his complaints 
actually had merit.  But aside from that VA physician's own 
personal findings from examining the veteran, records also 
show that the results of the EMG nerve conduction velocity 
testing which he underwent that very same month also were 
"normal."  So there simply was no medical evidence of 
record-at least at that particular time substantiating his 
allegations, and without any objective medical evidence there 
was no way of actually proving that any of his allegations 
was true.  And his unsubstantiated complaints-without any 
objective clinical evidence supporting them-were not grounds 
in 1973 for the RO to have adjudicated the additional issue 
of whether he was entitled to service connection for left 
peroneal nerve injury secondary to his already service-
connected left knee disability because, by all accounts, he 
did not even have such disability in his left foot.  That is 
to say, his complaints-at least at that particular time, did 
not have any medical or legal basis in fact.

Even if, for the sake of argument, the Board were to accept 
the veteran's 1973 statements as an "informal" claim for 
service connection for the left peroneal nerve injury, that 
still did not obviate the need for him to actually submit a 
"formal" claim for this benefit in the manner prescribed by 
the Secretary of VA-which, in this instance, required timely 
completing and returning an actual application for VA 
compensation confirming his intent to apply for this benefit.  
And he clearly did not do that.  See 38 C.F.R. §§ 3.155 and 
3.157 (requiring that a veteran actually submit a "formal" 
claim for a benefit to permit consideration of medical 
records concerning an examination, treatment, or hospital 
admission, as an "informal" claim).  Moreover, in the 
absence of any actual medical evidence in 1973 suggesting 
that he had a peroneal nerve injury of his left foot as a 
residual of overcompensating for the functional impairment in 
his service-connected left knee, he cannot collaterally 
attack the RO's decisions during that year concerning the 
rating for his left knee, on the basis of clear and 
unmistakable error (CUE), because any failure of the RO to 
consider the additional issue concerning his left foot was 
nothing more than "harmless" error.  In other words, the RO 
was legally justified in 1973 in not adjudicating a claim for 
service connection for left peroneal nerve injury; the RO's 
failure to do that was reasonable based on the medical 
evidence then of record indicating that such additional 
development was not warranted, although the veteran now 
contends otherwise.  See Crippen v. Brown, 9 Vet. App. 412, 
423 (1996); Berger v. Brown, 10 Vet. App. 166, 170 (1997).  
See too 38 U.S.C.A. § 5109A(a) (West Supp. 2001); 
38 C.F.R. §§ 3.104(a), 3.105(a); Phillips v. Brown, 
10 Vet. App. 25, 30-31 (1997), citing Smith (William) v. 
Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).

To warrant a finding of CUE in the RO's 1973 decisions-and 
specifically, the RO's failure to consider whether the 
veteran was entitled to service connection for the left 
peroneal nerve injury on a secondary basis:  1) either the 
correct facts, as they were known at that time, were not 
before the adjudicator, i.e., more than a simple disagreement 
with how the RO weighed or evaluated the evidence, or the 
statutory or regulatory provisions extant at that time were 
incorrectly applied; 2) the error must be "undebatable" and 
the sort that, had it not been made, would have "manifestly 
changed" the outcome of that decision; and 3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of that prior adjudication.  
See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

The United States Court of Appeals for Veterans Claims 
(Court) consistently has stressed the rigorous nature and 
very high evidentiary threshold the veteran must overcome for 
a finding of CUE-repeatedly pointing out that it "...is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Indeed, CUE is so 
undebatable that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed 
when made.  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error'" needed to invalidate a 
prior, unappealed, decision and thereby warrant overturning 
it.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In February 1974, the Board adjudicated the issue of whether 
the veteran was entitled to an increased rating for his 
service-connected left knee disability.  And more 
importantly, that decision of the Board included considering 
whether he deserved additional compensation for other 
residuals of the injury that he had sustained to his left 
knee while in the military.  The Board concluded that he did 
not, and that decision became final and binding on him based 
on the evidence then of record.  38 U.S.C.A. § 7104(b).  So 
that decision of the Board also can only be collaterally 
attacked on the basis of CUE-which, again, is not shown.

It was not until November 12, 1993, that the veteran again 
alleged that he had peroneal nerve injury in his left foot-
manifested by a loss of reflexes in this extremity that was a 
residual of the already service-connected impairment in his 
left knee.  But this time, unlike previously, there was 
contemporaneous medical evidence substantiating his 
allegation.  A VA physician who examined him concerning that 
complaint less than one month later, on December 9, 1993, 
confirmed that he indeed ("definitely") did have a left 
foot drop.  In fact, he had total loss of use of his left 
foot as a consequence of it.  And that again was 
re-confirmed less than two months later during an outpatient 
consultation on February 3, 1994.  So with resolution of all 
reasonable doubt in his favor (see 38 C.F.R. § 4.3), it is 
just as likely as not that he had the left foot drop and 
resulting total loss of use of this extremity due to complete 
paralysis of it when he filed his claim on November 12, 1993.  
This, in turn, means that he was entitled to special monthly 
compensation (SMC) at the maximum possible level of 40 
percent as of November 12, 1993, the date of his claim.  See 
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(2)(b).  40 
percent was the maximum rating that he could have received, 
even with complete paralysis of the common peroneal nerve, 
since that was the highest rating allowable under the 
amputation rule.  38 C.F.R. §§ 4.63, 4.71a, 4.124a, 
Diagnostic Codes 5167, 8521.

Then contrary to what was determined by the RO, the veteran 
is entitled to an earlier effective date of November 12, 
1993, for the 40 percent rating for his left peroneal nerve 
injury, i.e., for "complete" foot drop, because there was 
medical evidence of this within one year of the date of his 
claim.  38 U.S.C.A. § 5110(b)(2).

This is the earliest possible effective date the veteran can 
receive, however, based on the evidence currently of record.  
After the Board remanded this case to the RO in October 
2000-with the specific objective of obtaining any additional 
medical evidence that might show that he was entitled to an 
effective date retroactive to 1973, no additional medical 
evidence was obtained or otherwise identified and/or 
submitted by the veteran personally to provide a legal or 
medical basis for assigning an effective date retroactive to 
that much earlier point in time.  Indeed, following the 
Board's remand, he submitted a statement in November 2000 
expressly acknowledging that he had not had any dealings 
whatsoever with VA (either in the way of medical appointments 
or anything else) from 1973 until 1993, a span of 20 years.  
And although, as he reports, that was because of his 
frustrations with the VA system in general, his discontent, 
alone, does not provide a legal basis or justification for 
assigning an effective date retroactive to 1973 because that 
essentially amounts to a claim rooted in "equity."  But 
unfortunately, that does not address the applicable criteria 
of the governing laws and regulations.  See Smith v. West, 13 
Vet. App. 525, 528-29 (2000).

Although not specifically alleged by the veteran, the Board 
also feels compelled to point out that, merely because more 
recent legislation-namely, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now imposes on VA more responsibility in terms of 
notifying the veteran of evidence that is needed to 
substantiate his allegations and providing further assistance 
to him in obtaining potentially relevant evidence, does not 
in turn make this new law retroactively applicable to the 
relevant time in question, 1973.  VAOPGCPREC 11-2000 (Nov. 
27, 2000); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West Supp. 2001); 66 Fed. Reg., No. 168, 45620-
45632 (Aug. 29, 20001); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  New interpretations of a law subsequent to an RO 
decision cannot form the basis for a valid claim of CUE.  
Smith (Rose) v. West, 11 Vet. App. 134, 137 (1998), 
quoting Berger, 10 Vet. App. at 170.  See also VAOPGCPREC 25-
95 (Dec. 6, 1995) (to the effect that a collaterally attacked 
decision's application of a regulation, which is subsequently 
invalidated, is not "obvious" error (i.e., CUE)).

And to the extent the veteran required such notification and 
assistance from VA in his current appeal, this VCAA 
obligation has been satisfied since the RO already sent him a 
detailed letter as part and parcel of the May 2001 
supplemental statement of the case (SSOC) discussing the 
application and implications of the VCAA to his current 
appeal-including insofar as VA's obligation to notify him of 
the evidence needed to substantiate his allegations and to 
assist him in fully developing the evidence pertinent to his 
claim.  And he since has indicated in a June 2001 statement 
that he has no additional evidence to submit and that those 
doctors who could substantiate his allegations are now 
deceased.  Thus, no additional medical evidence supporting 
the claim is forthcoming and the appeal must be denied.


ORDER

An earlier effective date of November 12, 1993, is granted 
for the 40 percent rating for the left peroneal nerve injury, 
subject to the laws and regulations governing the payment of 
VA compensation.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

